DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on August 31, 2022, claims 1, 3, 5 and 7 have been amended.  Therefore, claims 1-10 are currently pending for examination.
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an opening-closing section” and “a detection section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1 limitation “an opening-closing section”, see Fig. 1 and para 33, power window devices 32RF, 32LF, 32RR, 32LR.  
Claim 1 limitation “a detection section”, see Fig. 1, para 36, motion sensors 46RF, 46LF, 46RR, 46LR.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliomaki et al. (Kalliomaki: US 2015/0019083) in view of Rantet (US 6,657,140).
Regarding claim 1, Kalliomaki teaches a vehicle power window control device comprising: 
an opening-closing section that is disposed at a side door of a vehicle, and that is configured to move window glass provided at the side door up or down so as to open or close the window glass (Fig. 1 and para 26, The pane 111 of the power window 110 typically moves "Up" to reach the closed position 192 and moves "Down" to reach the open position 191. The power window 110 is opened and closed by a drive mechanism including an electric window lift motor 210 which is controlled by a window lift control module 200); 
a detection section (Fig. 2, 240 and Fig. 1, 22-24 and para 24, The first sensor 22 is positioned on an upper part of the pillar trim panel 143, the second sensor 23 is positioned on a middle part of the pillar trim panel 143, and the third sensor 24 is positioned on a lower part of the pillar trim panel 143. The exterior surface of the pillar trim panel 143 may be covered by a cloth or other material (not shown) such that the sensors 22, 23, 24 are not visible or barely visible to the user and hence unwanted user distraction is avoided) that is disposed at a location further toward a vehicle upper side than an armrest of the side door and at a location further toward a vehicle front side than a door inner handle of the side door (Fig. 1, 22-24), and that is configured to detect a hand movement by an occupant within a detection region set at a vehicle inner side of the location (para 31, each sensor 22, 23, 24 may have an associated proximity range within which it may sense an object (e.g., a user's hand)); and 
a controller that closes the window glass using the opening-closing section (para 26, he power window 110 is opened and closed by a drive mechanism including an electric window lift motor 210 which is controlled by a window lift control module 200. …. For hands-fee operation of the power window 110, the window lift control module 200 monitors signals received from a gesture sensing module 240 coupled thereto. ) in a case in which an upward hand movement by the occupant has been detected by the detection section, and that opens the window glass using the opening-closing section in a case in which a downward hand movement by the occupant has been detected by the detection section (para 41, the user may make an upward hand wave motion or gesture 302 to generate a command to move the window pane 111 up, the user may make a downward hand wave motion or gesture 301 to generate a command to move the window pane 111 down).
Kalliomaki does not explicitly disclose the detection section is in line with a door inner handle of the side door in a vehicle vertical direction.
However, the preceding limitations are known in the art of controlling the windows in a vehicle. Rantet teaches a system includes a control part (6) permitting controlling the opening and closing of an associated window (abstract) and further teaches the section for controlling the window (Fig. 6, 6) is in line with a door inner handle of the side door in a vehicle vertical direction (Fig. 1, 6 and Col. 4 lines 22-31:  zone M is thus used for control in the manual mode. When the user slides his finger in the M toward the zone F, he controls the raising of the window. When he withdraws his finger, the window automatically stops).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rantet as a known location in the base window control device with the predictable result of receiving the input from the user’s hand.

Regarding claim 3, the combination of Kalliomaki and Rantet teaches the vehicle power window control device of claim 1, wherein the detection section has an elongated shape with a length along the vehicle vertical direction, as viewed along a vehicle width direction (Kalliomaki: Fig. 1 and para 24, The first sensor 22 is positioned on an upper part of the pillar trim panel 143, the second sensor 23 is positioned on a middle part of the pillar trim panel 143, and the third sensor 24 is positioned on a lower part of the pillar trim panel 143. The exterior surface of the pillar trim panel 143 may be covered by a cloth or other material (not shown) such that the sensors 22, 23, 24 are not visible or barely visible to the user and hence unwanted user distraction is avoided. Therefore, the trim section 143 including sensors 22-24 have an elongate shape vertically).

Regarding claim 10, the combination of Kalliomaki and Rantet teaches the vehicle power window control device of claim 1, wherein the detection section is disposed proximate to a vehicle rear side of a side register disposed at an instrument panel of the vehicle (Kalliomaki: Fig. 1, 153 and para [0024], The pillar trim panel 143 is located proximate to the driver seat 161 and includes two or more proximity sensors 22, 23, 24. … Similarly, the pillar trim panel 144 located proximate to the passenger seat 162 may also be equipped with sensors and para 49, rather than being located on the pillar trim panel 143, the sensors 22, 23, 24 may be located on the door trim panel 153. In particular, the sensors 22, 23, 24 may be located in the mirror flag portion of the door trim panel 153).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliomaki in view of Rantet further in view of Ette et al. (Ette: US 20160096509 A1).
Regarding claim 2, the combination of Kalliomaki and Rantet discloses the vehicle power window control device of claim 1, but does not explicitly disclose wherein the controller stops movement of the window glass by the opening-closing section in a case in which the detection section has detected a hand movement by the occupant in an opposite direction to a movement direction of the window glass, partway through movement of the window glass, by the opening-closing section.
However, the preceding limitation is known in the art of gesture control devices. Ette teaches gesture control operations for a vehicle access system (abstract) and further teaches hand gestures for opening and closing a vehicle sliding element (para [0040] “Gesture swipe left-right”: hand movement from left to right which indicates the opening of the sliding door 12. And para [0041] “Gesture swipe right-left”: hand movement from right to left which indicates the closing of the door 12.) and wherein the controller stops movement of the vehicle sliding element by the opening-closing section in a case in which the detection section has detected a hand movement by the occupant in an opposite direction to a movement direction of the vehicle sliding element, partway through movement of the vehicle sliding element, by the opening-closing section (para 43, When the sliding door 12 is currently closing and is thus situated between the end positions, the “gesture swipe right-left” is deactivated and the “gesture swipe left-right” stops the closing motion of the sliding door 12. When the sliding door opens again and is situated between the end positions, the “gesture swipe left-right” is deactivated and the “gesture swipe right-left” stops the closing motion of the sliding door 12.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ette as a known implementation in the base process of gesture control for moving elements with the predictable result of stopping the movement operation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliomaki in view of Rantet further in view of Fleurence et al. (US 20170270924 A1).
Regarding claim 4, the combination of Kalliomaki and Rantet teaches the vehicle power window control device of claim 1, wherein:  the opening-closing section and the detection section are respectively disposed at a driver seat side door and a front passenger seat side door (Kalliomaki: para [0024], The pillar trim panel 143 is located proximate to the driver seat 161 and includes two or more proximity sensors 22, 23, 24. … Similarly, the pillar trim panel 144 located proximate to the passenger seat 162 may also be equipped with sensors and para 49, rather than being located on the pillar trim panel 143, the sensors 22, 23, 24 may be located on the door trim panel 153. In particular, the sensors 22, 23, 24 may be located in the mirror flag portion of the door trim panel 153  ) but does not explicitly disclose the detection region of the detection section disposed at the front passenger seat side door is set to a range that can be reached by an occupant seated in a driver seat by stretching an arm toward a front passenger seat side.
However, the preceding limitation is known in the art of gesture control devices in the vehicles. Fleurence teaches that a control device with gesture recognition in a vehicle (abstract) and further teaches  the detection region of the detection section disposed at the front passenger seat side door is set to a range that can be reached by an occupant seated in a driver seat by stretching an arm toward a front passenger seat side (Fig. 1, and para 77, zone Z2 can be reached by a person in a driver seat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fleurence for the benefit of not disturbing the vigilance thereof which remains concentrated on the trajectory of the vehicle (Fleurence: para 6).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliomaki in view of Rantet further in view of Galan Garcia et al. (Garcia: US 20190135199 A1).
Regarding claim 5, the combination of Kalliomaki and Rantet teaches the vehicle power window control device of claim 1, wherein: the opening-closing section and the detection section are respectively disposed at a plurality of the side doors including a driver seat side door (Kalliomaki: para [0024], The pillar trim panel 143 is located proximate to the driver seat 161 and includes two or more proximity sensors 22, 23, 24. … Similarly, the pillar trim panel 144 located proximate to the passenger seat 162 may also be equipped with sensors and para 49, rather than being located on the pillar trim panel 143, the sensors 22, 23, 24 may be located on the door trim panel 153. In particular, the sensors 22, 23, 24 may be located in the mirror flag portion of the door trim panel 153); but does not explicitly disclose the controller includes a function disabling switch that is operated by an occupant seated in a driver seat, and functioning of the detection sections and the opening-closing sections respectively disposed at the side doors other than the driver seat side door is disabled by switching the function disabling switch ON.
However, the preceding limitation is known in the art of vehicular control devices. Garcia teaches a composite structure configured to provide the user interface to detect input from a vehicle occupant and the composite structure coupled to at least one of a trim component, a panel, a door panel, an instrument panel, a surface, a console, a base, etc. (abstract). Garcia further teaches the controller includes a function disabling switch that is operated by an occupant seated in a driver seat, and functioning of the detection sections and the opening-closing sections respectively disposed at the side doors other than the driver seat side door is disabled by switching the function disabling switch ON (FIGS. 6A-6F and para 85; door/window locks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garcia for the benefit of child proofing.

Regarding claim 6, the combination of Kalliomaki, Rantet and Garcia teaches the vehicle power window control device of claim 5, wherein the function disabling switch is displayed on a display unit of a car navigation device disposed at an instrument panel of the vehicle (Garcia: para 79, FIGS. 1B and 2A (showing example integration of the composite structure 10 with display on surface to provide a user interface/display on with seat backs, door panels, pillars, overhead/cockpit, instrument panel, consoles … the display of the user interface may be configured to present data/information (e.g. messages, text, images, status, reminders, directions, maps, alerts, etc.).

Regarding claim 7 the combination of Kalliomaki and Rantet teaches the vehicle power window control device of claim 1, wherein:  the opening-closing section and the detection section are respectively disposed at a plurality of the side doors including a driver seat side door (Kalliomaki: para [0024], The pillar trim panel 143 is located proximate to the driver seat 161 and includes two or more proximity sensors 22, 23, 24. … Similarly, the pillar trim panel 144 located proximate to the passenger seat 162 may also be equipped with sensors and para 49, rather than being located on the pillar trim panel 143, the sensors 22, 23, 24 may be located on the door trim panel 153. In particular, the sensors 22, 23, 24 may be located in the mirror flag portion of the door trim panel 153).
Kalliomaki does not explicitly disclose the controller includes an operation switch that is disposed at an instrument panel, a center console, or a steering wheel of the vehicle and that is operated by an occupant seated in a driver seat, and the opening-closing sections respectively disposed at the side doors other than the driver seat side door can be activated by operating the operation switch.
However, the preceding limitation is known in the art of vehicular control devices. Garcia teaches a composite structure configured to provide the user interface to detect input from a vehicle occupant and the composite structure coupled to at least one of a trim component, a panel, a door panel, an instrument panel, a surface, a console, a base, etc. (abstract). Garcia further teaches the controller includes an operation switch that is disposed at an instrument panel, a center console, or a steering wheel of the vehicle and that is operated by an occupant seated in a driver seat, and the opening-closing sections respectively disposed at the side doors other than the driver seat side door can be activated by operating the operation switch  (Para [0176] As shown schematically in FIGS. 3A-3T according to an exemplary embodiment, the vehicle occupant (e.g. the finger of hand H) engages the cover of the composite structure 110 to activate a user interface providing a display shown as an electronic visual display 120. See e.g. FIGS. 26A-26B, 27, 28A-28E and 29A-29B. According to an exemplary embodiment, user interface shown as comprising a display such as an electronic visual display 120 may display a menu or control panel providing various/multiple buttons for operating controlling various/multiple vehicle systems (e.g. features of a vehicle such as opening or closing a window, and para 79, FIGS. 1B and 2A (showing example integration of the composite structure 10 with display on surface to provide a user interface/display on with seat backs, door panels, pillars, overhead/cockpit, instrument panel, consoles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garcia as a known installation location in a base window controllers with the predictable result of controlling the window position by the user.

Regarding claim 8, the combination of Kalliomaki, Rantet and Garcia teaches the vehicle power window control device of claim 7, wherein the operation switch is displayed on a display unit of a car navigation device disposed at the instrument panel of the vehicle (Garcia: para 176, a display such as an electronic visual display 120 may display a menu or control panel providing various/multiple buttons for operating controlling various/multiple vehicle systems (e.g. features of a vehicle such as opening or closing a window and para 79, FIGS. 1B and 2A (showing example integration of the composite structure 10 with display on surface to provide a user interface/display on with seat backs, door panels, pillars, overhead/cockpit, instrument panel, consoles … the display of the user interface may be configured to present data/information (e.g. messages, text, images, status, reminders, directions, maps, alerts, etc.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliomaki in view of Rantet further in view of McAndrew et al. (McAndrew: US 20010052715 A1).
Regarding claim 9, the combination of Kalliomaki and Rantet teaches the vehicle power window control device of claim 1, wherein the detection section is disposed proximate to the vehicle front side of the door (Kalliomaki: Fig. 1, 153 and para [0024], The pillar trim panel 143 is located proximate to the driver seat 161 and includes two or more proximity sensors 22, 23, 24. … Similarly, the pillar trim panel 144 located proximate to the passenger seat 162 may also be equipped with sensors and para 49, rather than being located on the pillar trim panel 143, the sensors 22, 23, 24 may be located on the door trim panel 153. In particular, the sensors 22, 23, 24 may be located in the mirror flag portion of the door trim panel 153).
Kalliomaki or Rantet does not explicit disclose the door inner handle.
However, the preceding limitation is known in the art of vehicular window control devices. McAndrew teaches a door handle of a vehicle (Fig. 1, 14) disposed on the vehicle door.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a door handle as taught by McAndrew as a known implementation in the base vehicle door with the predictable result of enabling the user to close the door from inside.
  
Response to Arguments
Applicant's arguments filed on 8/31/2022 have been fully considered but they are moot in view of new grounds of rejections.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687